
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3397
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Controlled Substances Act to
		  provide for take-back disposal of controlled substances in certain instances,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure and Responsible Drug Disposal
			 Act of 2010.
		2.FindingsCongress finds the following:
			(1)The nonmedical use of prescription drugs is
			 a growing problem in the United States, particularly among teenagers.
			(2)According to the Department of Justice’s
			 2009 National Prescription Drug Threat Assessment—
				(A)the number of deaths and treatment
			 admissions for controlled prescription drugs (CPDs) has increased significantly
			 in recent years;
				(B)unintentional overdose deaths involving
			 prescription opioids, for example, increased 114 percent from 2001 to 2005, and
			 the number of treatment admissions for prescription opioids increased 74
			 percent from 2002 to 2006; and
				(C)violent crime and property crime associated
			 with abuse and diversion of CPDs has increased in all regions of the United
			 States over the past 5 years.
				(3)According to the Office of National Drug
			 Control Policy’s 2008 Report Prescription for Danger,
			 prescription drug abuse is especially on the rise for teens—
				(A)one-third of all new abusers of
			 prescription drugs in 2006 were 12- to 17-year-olds;
				(B)teens abuse prescription drugs more than
			 any illicit drug except marijuana—more than cocaine, heroin, and
			 methamphetamine combined; and
				(C)responsible adults are in a unique position
			 to reduce teen access to prescription drugs because the drugs often are found
			 in the home.
				(4)(A)Many State and local law enforcement
			 agencies have established drug disposal programs (often called
			 take-back programs) to facilitate the collection and destruction
			 of unused, unwanted, or expired medications. These programs help get outdated
			 or unused medications off household shelves and out of the reach of children
			 and teenagers.
				(B)However, take-back programs often cannot
			 dispose of the most dangerous pharmaceutical drugs—controlled substance
			 medications—because Federal law does not permit take-back programs to accept
			 controlled substances unless they get specific permission from the Drug
			 Enforcement Administration and arrange for full-time law enforcement officers
			 to receive the controlled substances directly from the member of the public who
			 seeks to dispose of them.
				(C)Individuals seeking to reduce the amount of
			 unwanted controlled substances in their household consequently have few
			 disposal options beyond discarding or flushing the substances, which may not be
			 appropriate means of disposing of the substances. Drug take-back programs are
			 also a convenient and effective means for individuals in various communities to
			 reduce the introduction of some potentially harmful substances into the
			 environment, particularly into water.
				(D)Long-term care facilities face a distinct
			 set of obstacles to the safe disposal of controlled substances due to the
			 increased volume of controlled substances they handle.
				(5)This Act gives the Attorney General
			 authority to promulgate new regulations, within the framework of the Controlled
			 Substances Act, that will allow patients to deliver unused pharmaceutical
			 controlled substances to appropriate entities for disposal in a safe and
			 effective manner consistent with effective controls against diversion.
			(6)The goal of this Act is to encourage the
			 Attorney General to set controlled substance diversion prevention parameters
			 that will allow public and private entities to develop a variety of methods of
			 collection and disposal of controlled substances, including some
			 pharmaceuticals, in a secure, convenient, and responsible manner. This will
			 also serve to reduce instances of diversion and introduction of some
			 potentially harmful substances into the environment.
			3.Delivery of controlled substances by
			 ultimate users for disposal
			(a)Regulatory authoritySection 302 of the Controlled Substances
			 Act (21 U.S.C. 822) is amended by adding at the end the following:
				
					(g)(1)An ultimate user who has lawfully obtained
				a controlled substance in accordance with this title may, without being
				registered, deliver the controlled substance to another person for the purpose
				of disposal of the controlled substance if—
							(A)the person receiving the controlled
				substance is authorized under this title to engage in such activity; and
							(B)the disposal takes place in accordance with
				regulations issued by the Attorney General to prevent diversion of controlled
				substances.
							(2)In developing regulations under this
				subsection, the Attorney General shall take into consideration the public
				health and safety, as well as the ease and cost of program implementation and
				participation by various communities. Such regulations may not require any
				entity to establish or operate a delivery or disposal program.
						(3)The Attorney General may, by regulation,
				authorize long-term care facilities, as defined by the Attorney General by
				regulation, to dispose of controlled substances on behalf of ultimate users who
				reside, or have resided, at such long-term care facilities in a manner that the
				Attorney General determines will provide effective controls against diversion
				and be consistent with the public health and safety.
						(4)If a person dies while lawfully in
				possession of a controlled substance for personal use, any person lawfully
				entitled to dispose of the decedent’s property may deliver the controlled
				substance to another person for the purpose of disposal under the same
				conditions as provided in paragraph (1) for an ultimate
				user.
						.
			(b)Conforming amendmentSection 308(b) of the Controlled Substances
			 Act (21 U.S.C. 828(b)) is amended—
				(1)by striking the period at the end of
			 paragraph (2) and inserting ; or; and
				(2)by adding at the end the following:
					
						(3)the delivery of such a substance for the
				purpose of disposal by an ultimate user, long-term care facility, or other
				person acting in accordance with section
				302(g).
						.
				4.Directive to the United States sentencing
			 commissionPursuant to its
			 authority under section 994 of title 28, United States Code, the United States
			 Sentencing Commission shall review and, if appropriate, amend the Federal
			 sentencing guidelines and policy statements to ensure that the guidelines and
			 policy statements provide an appropriate penalty increase of up to 2 offense
			 levels above the sentence otherwise applicable in Part D of the Guidelines
			 Manual if a person is convicted of a drug offense resulting from the
			 authorization of that person to receive scheduled substances from an ultimate
			 user or long-term care facility as set forth in the amendments made by section
			 3.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
